lo,9i$-3&
      Lexter Kennon Kossie#700661
      William McConnell Unit
      3001 South Emily Drive
      Beeville,   Texas     78102

                                                                            RECEIVED IN
      February    27,    2015                                       COURT OF CRIMINAL APPEALS
                                                                            MR 04 2015
      Texas Court of Criminal Appeals
      P.O. BOX 12308, Capital Station
      Austin,    Texas   78711



      RE:    FILING MOTION      FOR   LEAVE   TO FILE   ACCOMPANYING WRIT
             OF MANDAMUS



      Dear    Clerk:


               Please find enclosed for filing and bringing to
      the Court's attention the original Motion For Leave To
      File Accompanying Original Petition For Writ of Mandamus
      as    soon as your time will permit.
               Thank you.




                                                        Sincerely,




                                                        Lext'er    Kennon   Kossie

                                                        Pro   se   Movant/Relator


cc:   File

cc:   14th Court of Appeals,Respondent
                  IN THE     COURT    OF CRIMINAL APPEALS
                                     OF TEXAS


LEXTER      KENNON    KOSSIE,                       Relator,




                                                              CASE NO.14-94-01171-CR




THE FOURTEENTH COURT OF APPEALS,

                                                     Respondent.;


             MOTION    FOR    LEAVE     TO    FILE       ACCOMPANYING ORIGINAL
             PETITION      FOR   WRIT    OF   MANDAMUS       WITH    THIS   COURT


TO THE      HONORABLE      JUDGES OF         SAID COURT:


              Comes now,         LEXTER KENNON KOSSIE,              relator,    pro se,
herein,      and files this petition under the authority of Tex.
Const,      art.; I, §§ 13 and 27 requesting this Court to issue
a writ of mandamus against respondent compelling respondent
to   rule    on   relator's       Motion      To    Recall    Mandate    and   will   show

unto the Court the following:
                                               I.

              This Court have authority to issue writs of mandamus
in criminal law matters pursuant to Tex. Const,                             art.    V, § 5
and Tex.      Code Crim.         Proc.art.         4.04,    § 1.
                                                   II.

              Relator,       LEXTER KENNON KOSSIE,                 is a prisoner of the
State of Texas in the custody of the Texas Department of Crim
inal   Justice       Correctional        Institutions Division.                Relator   is

currently confined at the William McConnell Unit addressed:
3001 South Emily Drive;               Beeville,           Texas 78102.
         Respondent, THE FOURTEENTH COURT OF APPEALS, is the
court of appeals whereas relator's direct appeal was filed.
The address of the principal office of respondent is : 301
Fannin,      Suite;    Houston,       Texas 77002.
                                           III.

                               STANDARD      OF    REVIEW

             The    standard   of   this    Court      is   to   review whether

relator has demonstrated that the act sought to be compelled
is ministerial. See State ex rel. Healey v. McMeans, 884 S.jW.]
2d 772 (Tex.Crim.App. 1994), citing Braxton v. Dunn, 803 S.W.
2d 318, 320 (Tex.Crim.App. 1991).

                                           .IV-!
                           STATEMENT         OF    FACTS


             On or about       the 20th day of October,              2014,    relator
file his     Motion To    Recall     Mandate with           the   14th court     of

appeals in which the court has wholly refused to rule on said
motion.     On or about the 9th day of February,                    2015,    relator
wrote the court inquiring about the status of said motion in
which the court has also refused to respond to.

                                           V.

                                    ARGUMENTS

             Relator contends that the respondent                    is required to
rule on motions p resented to the court in a reasonable time.
When a motion is properly filed and pending before a court,
the act of giving consideration to and ruling upon that motion
is a ministerial act,          and mandamus may issue to compel the
court to act.        See In re Ramirez,            994 S.jW.j 2d 682,       683 (Tex.App.-
San Antonio 1998,        orig. proceeding);             see also Saftey-Kleen Corp
V. Garcia,      945 S.;W.2d 268, 269) Tex.              App.-San Antonio 1997,          orig.
proceeding).        If a motion has been properly filed and brought to
the attention of the court,            this court may direct the court to
consider and rule upon the motion:                  however,       this court may not
tell the court what ruling it               should make.          See Ramirez,    994
S.;W.;2d   at 684.    Relator contends          that    the act sought to be com
pelled is ministerial,          as opposed to discretionary and relator
do not have an adequate remedy at law therefore he has met the
two prerequisites,that must be met before a writ of mandamus
will   issue.      See Ordunez v.     Bean,        579 S.W.2d 911.      913 (Tex.Crim.
App.   1979).


                                            (2)
           WHEREFORE,    PREMISES ARE CONSIDERED,       Relator
prays this Court will grant him leave to file the accom
panying original petition for a writ of mandamus thereafter,
issue a writ of mandamus compelling respondent to rule on
relator's pending motion to recall mandate in re Cause No.
679887 and appeal case no. 14-94-01171-Cr.

                         INMATE'S DECLARATION


           I, LEXTER KENNON KOSSIE#700661, being presently
incarcerated at the McConnell Unit in Beeville,        Texas,   de
clare pursuant to Tex. Civ.Prac. & Rem. Code §§ 132.001)a),
132.002,   and 132.003 that, according to my belief, the
allegations made in this motion are true and correct.

SIGNED ON THISj^7_day of